Beasley, Judge.
Cotton States provided Kemp with uninsured motorist coverage. Kemp filed a wrongful death action against the alleged tortfeasors on February 3, 1984, within two years after the February 15, 1982 automobile collision in which her husband died. However, service of the *461complaint against Cotton States was on November 8, 1984, almost nine months after the expiration of the two-year statute of limitation. See Atlantic, Valdosta &c. R. Co. v. McDilda, 125 Ga. 468 (54 SE 140) (1906); Burns v. Brickie, 106 Ga. App. 150, 152 (126 SE2d 633) (1962). The trial court granted Cotton State’s motion for summary judgment on that basis.
Decided January 7, 1986.
Bon M. Jones, L. Brown Bivens, for appellant.
E. Wycliffe Orr, for appellee.
Vaughn v. Collum, 236 Ga. 582 (224 SE2d 416) (1976) held that service on the uninsured motorist carrier is governed by the applicable limitation period for a tort action, i.e., two years. On appeal to this court, Kemp argues that Vaughn was wrongly decided and that the correct limitation period should be that for a written contract, i.e., six years. Since this court is bound by decisions of the Georgia Supreme Court, we must affirm the trial court’s application of the holding in Vaughn.

Judgment affirmed.


Been, P. J., and Pope, J., concur.